                                                           1   Benjamin W. Reeves (#025708)
                                                               Emily Gildar Wagner (#028811)
                                                           2   SNELL & WILMER L.L.P.
                                                               One Arizona Center
                                                           3   400 E. Van Buren
                                                               Phoenix, AZ 85004-2202
                                                           4   Telephone: (602) 382-6000
                                                               Facsimile: (602) 382-6070
                                                           5   E-mail: breeves@swlaw.com
                                                                        ewagner@swlaw.com
                                                           6   Attorneys for the Official Committee of Unsecured Creditors
                                                           7

                                                           8                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           9                             FOR THE DISTRICT OF ARIZONA
                                                          10   In Re:                                     Proceedings Under Chapter 11
                                                          11   EVEN STEVENS UTAH, LLC, et al.,            Case No. 2:19-bk-03237-DPC
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          12                        Debtors.              (Jointly Administered)
                              LAW OFFICES


                              (602) 382-6000




                                                          13
Snell &L.L.P.




                                                                                                           NOTICE OF APPEARANCE
                                                          14   This Filing Applies to:
                                                          15     All Debtors
                                                          16     Specified Debtors:
                                                                 Even Stevens Utah, LLC
                                                          17

                                                          18            The Official Committee of Unsecured Creditors, by and through its undersigned
                                                          19   counsel:
                                                          20                        Benjamin W. Reeves
                                                                                    Emily Gildar Wagner
                                                          21                        SNELL & WILMER L.L.P.
                                                                                    One Arizona Center
                                                          22                        400 E. Van Buren St., Ste. 1900
                                                                                    Phoenix, AZ 85004-2202
                                                          23                        Telephone: 602.382.6000
                                                                                    Facsimile: 602.382.6070
                                                          24                        E-Mail:      breeves@swlaw.com
                                                                                                 ewagner@swlaw.com
                                                          25

                                                          26




                                                          Case 2:19-bk-03237-DPC      Doc 26 Filed 09/10/19 Entered 09/10/19 15:20:35     Desc
                                                                                       Main Document    Page 1 of 2
                                                           1   hereby formally appears and requests that all notices, demand for notices, and copies of
                                                           2   any and all filings and/or hearings in the above-captioned proceeding be provided to Snell
                                                           3   & Wilmer L.L.P. at the address listed above; that this request shall remain a continuing
                                                           4   request; and that Snell & Wilmer L.L.P. be added to the master mailing matrix.
                                                           5            DATED this 10th day of September, 2019.
                                                           6                                              SNELL & WILMER L.L.P.
                                                           7

                                                           8                                           By /s/ Emily Gildar Wagner
                                                                                                         Benjamin W. Reeves
                                                           9                                             Emily Gildar Wagner
                                                                                                         One Arizona Center
                                                          10                                             400 E. Van Buren
                                                                                                         Phoenix, AZ 85004-2202
                                                          11                                             Attorneys for the Official Committee of
                   One Arizona Center, 400 E. Van Buren
          Wilmer




                                                                                                         Unsecured Creditors
                       Phoenix, Arizona 85004-2202




                                                          12
                              LAW OFFICES


                              (602) 382-6000




                                                          13   COPY of the foregoing e-mailed
Snell &L.L.P.




                                                               this 10th day of September, 2019, to:
                                                          14
                                                               Pernell W. McGuire
                                                          15   Davis Miles McGuire Gardner PLLC
                                                               40 E. Rio Salado Pkwy, #425
                                                          16   Tempe, AZ 85281
                                                               pmcguire@davismiles.com
                                                          17   Attorneys for Debtors
                                                          18

                                                          19   /s/ Paula Shanahan
                                                          20   4814-7759-5557


                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26


                                                                                                      -2-
                                                          Case 2:19-bk-03237-DPC     Doc 26 Filed 09/10/19 Entered 09/10/19 15:20:35         Desc
                                                                                      Main Document    Page 2 of 2
